Citation Nr: 0915932	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected 
right foot condition.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for residuals of a 
motor vehicle accident, claimed as secondary to alcoholism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Veteran was afforded a hearing before the 
undersigned Veterans Law Judge in September 2007.  In 
addition to the above claims, the Veteran also appealed the 
rating assigned for a fracture of the third metatarsal of the 
right foot.  At his personal hearing in September 2007, he 
withdrew his appeal of that issue.  Therefore, the only 
issues presented for appellate consideration are as set forth 
on the title page of this decision. 

In a December 2007 decision, the Board remanded these issues 
for additional development.


FINDINGS OF FACT

1.  A psychiatric condition was not present in service or 
manifested with psychosis within one year after separation, 
and there is no competent medical evidence showing that the 
current psychiatric condition is related to military service 
or any service-connected disorder.

2.  The Veteran's claim for service connection for alcoholism 
was filed in October 2001, after the passage of federal 
legislation prohibiting the grant of direct service 
connection for alcohol and drug abuse based claims filed on 
or after October 31, 1990.

3.  No service connected disorder has caused or aggravated 
the Veteran's alcoholism.

4.  The Veteran filed his claim for service connection for 
residuals of a motor vehicle accident, claimed as secondary 
to alcoholism, in October 2001, after the passage of federal 
legislation prohibiting the grant of direct service 
connection for alcohol and drug abuse based claims filed on 
or after October 31, 1990.

5.  The evidence of record demonstrates the Veteran's claimed 
residuals of a motor vehicle accident are not etiologically 
related to service or to any service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric condition, to 
include as secondary to a service-connected right foot 
condition is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for alcoholism is not established.  38 
U.S.C.A. 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008).

3.  Residuals of a motor vehicle accident secondary to 
alcoholism were the result of willful misconduct; and were 
not, as a matter of law, incurred in or aggravated by 
service.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.301, 3.303 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, following the Board's remand, a January 2008  
post-rating letter provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The 
January 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim.  The letter 
further provided general information as to how, in the event 
service connection is granted, VA assigns disability ratings 
and effective dates, as well as the type of evidence that 
impacts these determinations.  

After issuance of the January 2008 letter, and opportunity 
for the Veteran to respond, the January 2009 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, and the reports of April 1998, March 2002 May 2005, 
December 2005 and October 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, his 
family, his friends and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation not 
only permits service connection for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain conditions 
involving what are generally recognized as diseases of a 
chronic nature, such as a psychiatric disorder where deemed 
to involve a psychosis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption is 
rebuttable provided there is probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  See also 71 Fed. Reg. 42,758 (July 28, 
2006) (providing a definition of psychosis for purposes of 
application of presumptive service connection), codified at 
38 C.F.R. § 3.384 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to service-connected right 
foot condition.

Factual Background

The Veteran's service treatment records are negative for 
treatments or complaints of a psychiatric condition.

In October 1984, the Veteran presented to his primary care 
physician with signs of depression.  

In December 1985, the Veteran presented to his primary care 
physician with complaints of depression but admitted to 
consuming alcohol to deal with the depression.

In June 1986, the Veteran presented to his primary care 
physician with complaints of depression and reports of being 
obsessed with his military failure.

The Veteran underwent a VA examination for his feet in April 
1998.  The examination was negative for complaints or 
diagnoses of a psychiatric condition.

The Veteran underwent a VA examination in March 2002.  The 
Veteran reported that he had difficulty explaining to friends 
and relatives why he was given a discharge from the military 
and felt like in many ways he did not fit in as he had 
planned to become a career soldier.  The Veteran felt that 
his inability to become a career soldier had been the cause 
of all of his problems and led to alcohol abuse during his 
college career.  The examiner stated that it was clear by the 
Veteran's statement that his right foot fracture that he 
suffered during his basic training was completely healed and 
gave him no problems after leaving the service.  The examiner 
concluded that while the fractured foot was the cause of the 
Veteran leaving the service, his understandable, 
disappointment is not credible as a stressor to account for 
his chronic alcohol abuse problems as well as what will be 
later described as a chronic adjustment disorder.  The 
diagnosis was chronic alcohol abuse, chronic adjustment 
disorder with mixed symptoms of anxiety and depression and 
chronic residuals of a severe motor vehicle accident in 1997.

The Veteran underwent a VA examination for his feet in March 
2002.  The diagnosis was trauma in the military with a stress 
fracture and delayed diagnosis.  The Veteran required 
ultimately casting with altered career path which he believed 
to be a social stigma.

In a June 2003 letter, the Veteran's primary care physician 
stated that he had treated the Veteran from the mid 1970's 
through the 1980's.  He stated that the Veteran's PTSD 
(depression, anxiety, mood swings, fear of failure) as well 
as his alcohol abuse could be traced directly to his time in 
the military service.  The Veteran had reported to him that 
he began using alcohol in the military to deal with the 
depression of his foot injury.

The Veteran presented to the Samaritan Hospital in December 
2003 with complaints of feeling low.  The diagnosis was Post 
Traumatic Stress Disorder (PTSD), moderate depression and 
cognitive psychotic features.

In a December 2003 assessment and referral report from the 
Samaritan Hospital, the treating psychiatrist diagnosed the 
Veteran with PTSD, cognitive depression and cognitive 
psychotic features.  The psychiatrist noted that the Veteran 
had been initially treated in 1984.  He stated that the 
Veteran had never been able to resolve his conflict or accept 
his termination from his military service.

The Veteran underwent a VA examination in May 2005.  The 
Veteran reported being discharged from the military after 
five months of service despite his initial plans of being in 
the service long-term and making it a career.  He stated that 
when he injured his foot in service, he began drinking.  The 
diagnosis was chronic adjustment disorder with mixed 
emotional dependence and alcohol dependence.  The examiner 
stated that he did not feel that the Veteran had any evidence 
of PTSD as there was no significant stressor to cause PTSD.  
He continued to have chronic adjustment problems that seemed 
primarily related to his employment history and alcohol 
abuse.  The examiner did not see any service connection 
between anxiety, depression or the adjustment disorder being 
related to his military service.

The Veteran underwent a VA examination for mental disorders 
(except PTSD and eating disorders) in December 2005.  The 
examiner noted that the Veteran was injured during basic 
training and was not able to achieve his goal to a make a 
career in service.  He had a difficult time accepting the 
outcome of his discharge and drank alcohol to cope with his 
problems.  His symptoms of dysphoria and anxiety were long 
standing and chronic which were complicated by alcohol use.  
These were less likely as not the result of a service 
connected injury.  The diagnosis was depressive order, 
anxiety disorder and a history of alcohol abuse.

The Veteran underwent a VA examination for mental disorders 
in October 2008.  An M-Fast test was conducted to screen for 
malingering of psychiatric symptoms.  The Veteran score fell 
within a range suggestive of malingering of psychiatric 
symptoms.  He endorsed symptoms that were inconsistent with 
observed behavior, extreme uncommon symptoms, severe and 
unusual psychotic symptoms and unlikely and inconsistent 
symptoms combinations.  The Veteran denied psychotic 
symptoms.  The examiner noted that the testing did suggest 
some exaggeration of symptoms and even possible malingering.  
The diagnosis was chronic adjustment disorder with mixed 
anxiety and depression.  The examiner stated that from the 
evaluation, it appeared that most of the Veteran's 
difficulties currently stemmed from the physical injuries he 
incurred in the car accident in 1997 that left him with 
chronic pain and psychological dysfunction.  The Veteran's 
chronic adjustment disorder with mixed anxiety and depression 
was secondary to his current chronic pain condition.  The 
examiner concluded that the Veteran's chronic adjustment 
disorder with mixed anxiety and depression was less likely as 
not caused by his service-connected foot injury.  The 
examiner noted that there was no evidence that the Veteran 
was experiencing psychosis.  While the Veteran had chronic 
alcohol abuse dating back to his military service, when he 
was discharged from the military he was able to complete a 
bachelor's degree.  While the Veteran continued to express 
that he felt like a failure because of his inability to have 
a military career, it appeared that the majority of his 
problems stemmed currently from alcohol abuse as well as 
chronic pain from his 1997 car accident.

Analysis

In this case, a grant of service connection based on direct 
causation for a psychiatric condition is not warranted.  

The Veteran's service treatment records are entirely negative 
for any complaints or treatments of a psychiatric condition.  
However, there is conflicting evidence on whether any current 
psychiatric condition is related to service on a direct 
basis.

In his June 2003 letter, the Veteran's primary care physician 
essentially linked the Veteran's current psychiatric 
condition to service. 

However, the March 2002, May 2005, December 2005 and October 
2008 VA examiners concluded that the Veteran's current 
chronic adjustment disorder with mixed anxiety and depression 
was not caused by or the result of his active duty service.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the Veteran's primary care physician's June 2003 
opinion suggests that there is a link between the Veteran's 
current psychiatric condition and service, the March 2002, 
May 2005, December 2005 and October 2008 VA examiners had the 
benefit of a review of the Veteran's claims file, and 
provided more detailed opinions than the June 2003 opinion.  
The May 2005, December 2005 and October VA examiners also 
addressed the timing of the Veteran's symptoms and provided a 
rationale for their conclusions.  For these reasons the Board 
finds the March 2002, May 2005, December 2005 and October 
2008 VA examiners opinions to be the most probative.  

Regarding service connection on the basis of the presumptions 
afforded chronic diseases, the Board notes that the Veteran 
presented with signs of depression in October 1984, within 
one-year of separation from service.  However, the regulatory 
requirement that the chronic condition in question consisted 
of a psychiatric disorder, involving a psychosis was not 
present.  See 38 C.F.R. § 3.384 (defining a "psychosis" as 
including an episode of a brief psychotic disorder).  There 
is no evidence that the Veteran's signs of depression noted 
in October 1984 consisted of a psychiatric disorder involving 
a psychosis as defined by 38 C.F.R. § 3.384.  

Because a psychiatric disorder deemed to involve a psychosis 
was not identified in service or for many years after 
service, the weight of the evidence is against presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

There are conflicting opinions as to whether the Veteran's 
psychiatric condition was secondary to his service-connected 
foot disability, residuals of fracture of the 3rd metatarsal 
of the right foot, currently evaluated as 10 percent 
disabling.

In his June 2003 letter, the Veteran's primary care physician 
provided evidence linking the Veteran's psychiatric condition 
to his service-connected foot.

However, the December 2005 and October 2008 VA examiners 
concluded that the Veteran's psychiatric condition was not 
secondary to his service-connected foot disability.  The 
October 2008 VA examiner specifically stated that most of the 
Veteran's difficulties currently stemmed from the physical 
injuries he incurred in the car accident in 1997 that left 
him with chronic pain and psychological dysfunction. The 
October 2008 VA examination report discloses that the car 
accident in 1997 had resulted in the Veteran's 
hospitalization for three months for treatment of multiple 
severe injuries.

While the Veteran's primary care physician's June 2003 
opinion suggests that there may be a link between the 
Veteran's current psychiatric condition and his service-
connected foot disability, the December 2005 and October 2008 
VA examiners had the benefit of a review of the Veteran's 
claims file, and provided a more detailed opinion than the 
June 2003 opinion.  The VA examiners also addressed the 
timing of the Veteran's symptoms and provided a rationale for 
their conclusions.  For these reasons the Board finds the 
December 2005 and October 2008 VA examiners opinions to be 
the most probative.  

The Board notes the Veteran's testimony and the statements of 
his family and friends regarding the cause of his psychiatric 
condition being related to his service to include as 
secondary to his service-connected foot disability. Such lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006). However, as lay persons, it 
is not shown that they are competent to link a current 
psychiatric disorder either to service or to the service-
connected right foot disability.  

Because the most probative opinions are against the claim, 
the Board concludes that the preponderance of the evidence is 
against the grant of service connection for a psychiatric 
condition, to include as secondary to service-connected right 
foot condition.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to service connection for alcoholism.

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Veteran's claim for direct service connection for 
alcoholism, a substance abuse disorder, must be denied.  The 
Veteran filed this claim in October 2001, and the law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  In a case where the law is dispositive of 
a claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, there is a lack of 
entitlement under the law to direct service connection for 
alcoholism, and the Board must deny the Veteran's claim on a 
direct basis.

The Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held 
that there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."

Again, service connection is in effect for residuals of 
fracture of the 3rd metatarsal of the right foot, currently 
evaluated as 10 percent disabling.  

In his June 2003 letter, the Veteran's primary care physician 
provided evidence linking the Veteran's alcohol abuse to his 
service-connected foot.

However, the March 2002 VA examiner concluded that while the 
fractured foot was the cause of the Veteran leaving the 
service, his understandable, disappointment is not credible 
as a stressor to account for his chronic alcohol abuse 
problems.  Additionally the October 2008 VA examiner noted 
that the Veteran's drinking became problematic around the age 
of 23 or 24 which is approximately 4 years after the Veteran 
was discharged from service.

While the Veteran's primary care physician's June 2003 
opinion suggests that there may be a link between the 
Veteran's current alcohol abuse and his service-connected 
foot disability, the March 2002 and October 2008 VA examiners 
had the benefit of a review of the Veteran's claims file, and 
provided a more detailed opinion than the June 2003 opinion.  
For these reasons the Board finds the March 2002 and October 
2008 VA examiners opinions to be the most probative.  

The Board notes the Veteran's testimony and the statements of 
his family and friends regarding the cause of his alcoholism 
being related to his service to include as secondary to his 
service-connected foot disability.  However, as lay persons, 
they are not competent to render an opinion on matters of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), Espiritu v. Derwinski, supra.

Because the most probative opinions are against the claim, 
the Board concludes that the preponderance of the evidence is 
against the grant of service connection for alcoholism, to 
include as secondary to service-connected right foot 
condition.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Entitlement to service connection for residuals of a 
motor vehicle accident, claimed as secondary to alcoholism.


The Veteran maintains that he suffers from residuals of a 
motor vehicle accident as a result of service related 
alcoholism.  However, as addressed above, 38 U.S.C.A. § 1131 
states that "no compensation shall be paid if the disability 
is the result of the veteran's own willful misconduct or 
abuse of alcohol or drugs."  The Veteran's claim based on 
alcohol abuse, including for residuals of a motor vehicle 
accident, claimed as secondary to alcoholism, is therefore 
precluded by law.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994) (in the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law); 
see also 38 U.S.C.A. § 3.105(c).

The Board has also considered whether the Veteran's claim may 
be granted in terms of direct service connection for any 
residuals of a motor vehicle accident beyond alcoholism, but 
can find no basis in the record to support such a grant.  The 
record indicates that the Veteran suffered a motor vehicle 
accident in 1997, almost 13 years after discharge.  Again, 
service connection is in effect for a fracture of the third 
metatarsal of the right foot.  However, there is no medical 
evidence to show, that any residuals of a motor vehicle is 
related to his a fracture of the third metatarsal of the 
right foot.  

The Board is thus presented with an evidentiary record which 
does not show residuals of a motor vehicle accident during 
service, at the time of discharge from service, or for nearly 
13 years following service.  The Board acknowledges that, by 
advancing this claim, the Veteran himself may be asserting 
that he currently suffers from residuals of a motor vehicle 
accident linked to his service.  However, while the Veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.

Because there is no competent evidence suggesting a causal 
link between any current diagnosed residuals of a motor 
vehicle accident claimed as secondary to alcoholism, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Moreover, to the extent that any 
disability may stem from consumption of alcohol, alcohol 
consumption may not be the basis of a grant of service 
connection as a matter of law.  Consequently, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a psychiatric 
condition, to include as secondary to a service-connected 
right foot condition is denied.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for residuals of a motor 
vehicle accident, claimed as secondary to alcoholism is 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


